Citation Nr: 0000149	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In her June 1998 appeal statement, the 
appellant indicated that she wished to have a hearing before 
a member of the Board sitting at the RO.  The requested 
hearing was set for September 15, 1999, but the appellant 
failed to report.  

It is noted that service connection for the cause of the 
veteran's death was previously denied by the RO in a 
September 1992 rating decision.  The appellant did not appeal 
this determination.  She requested that the claim be reopened 
in 1994 on the basis that the veteran's fatal cancer was the 
result of cigarette smoking that was related to service.  The 
RO reopened and reviewed the claim de novo by finding that 
there was a new legal basis for entitlement to the benefit.  
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  The Board will take the same 
approach as to the appellant's contentions; but, as the 
appellant has made no contentions regarding direct service 
connection for the cancer that ultimately led to the 
veteran's demise, the Board will confine its discussion to 
whether the veteran's cigarette smoking may be a means of 
relating his death to service.  


FINDINGS OF FACT

1. The veteran died as a result of cardiorespiratory arrest 
due to or as a consequence of carcinoma of the lung and 
prostate.  

2. At the time of his death, service connection was not in 
effect for any disability.  

3. There is no competent medical evidence of a nexus between 
schizophrenia, which was first manifested many years after 
service, and the veteran's period of active duty.  

4. No competent medical evidence links the veteran's cause of 
death to the use of tobacco in service or to nicotine 
dependency developed in service.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of either nicotine dependence that began during 
his period of service or that began as a result of 
schizophrenia that should be related to service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases, including schizophrenia, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The veteran died on August 9, 1987.  The Certificate of Death 
lists the cause of death as cardiorespiratory arrest due to 
or as a consequence of carcinomas of the lung and prostate.  
At the time of his death, the veteran was not service-
connected for any disorder.  Service medical records do not 
reflect whether the veteran used tobacco, nor do they show 
indications for or treatment of nicotine dependency or 
schizophrenia.  Schizophrenia is first noted of record on a 
report of hospitalization at a VA facility that began in 
December 1971.  At that time, it was reported that the 
veteran had had a previous hospitalization at a private 
facility 10 years earlier.  No relationship was drawn between 
the development of schizophrenia and service.  Carcinoma was 
first noted in the prostate in the early 1980's.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the VA Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the appellant in the present case filed her 
claim in May 1996, this provision will not affect the 
disposition of this appeal.

The threshold question to be answered concerning this issue 
is whether or not the appellant has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not presented such a claim, the appeal 
must fail and there is no duty on the VA to assist in the 
development of the claim because such additional development 
would be futile.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).

The appellant argues that the veteran's nicotine dependence 
began during service or as a result of schizophrenia that 
resulted from service.  However, it must be pointed out that 
to be deemed well grounded, a claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidence submitted in support of the 
appellants claim includes an abstract of a period of 
hospitalization that the veteran had in April 1987 showing 
diagnoses of lung cancer and schizophrenia and a copy of an 
article in The Veterans Advocate.  This article discusses a 
possible link between schizophrenia and the development of 
nicotine addiction.  Neither piece of evidence provides an 
actual link between the veteran's service and any addiction 
to cigarette smoking that he may have had.  See Sacks v. 
West, 11 Vet. App. 314 (1998) (appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between the 
veteran's condition and active service cannot establish the 
element of medical nexus evidence).

The appellant has given sworn testimony at three hearings to 
the effect that she believes that the veteran's cigarette 
smoking was related to service either directly or linked 
through the schizophrenia that she believes had its onset as a 
result of service.  But, she is a layperson, and, as such, is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the appellant has failed to provide any 
competent medical evidence relating the veteran's cancer to 
the use of tobacco during service.  Accordingly, service 
connection on a direct basis is not warranted.  Moreover, 
there is no medical evidence that the veteran developed 
schizophrenia as a result of service or medical evidence of a 
nexus between claimed in-service nicotine dependence and 
cancer of the prostate and lungs that were the ultimate cause 
of death.  Therefore, the record fails to show that a 
service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  There being no competent medical evidence linking the 
veteran's cause of death to his period of active service, the 
appellant's claim must be denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468. Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The appellant testified at her hearing in November 1995 that 
the veteran had been placed in three nursing homes many years 
ago.  Although she was not able to give further details 
regarding this treatment, she was notified by the hearing 
officer of the evidence necessary to be submitted with her 
claim.  Thus, the requirements of 38 U.S.C.A. § 5103(a) and 
Robinette have been satisfied in this case.  As the Board is 
not aware of the existence of additional evidence that might 
well ground the appellant's claim, a further duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and an explanation as to why her 
current attempt fails.


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

